Citation Nr: 0827330	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for the grant of 
Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.  He died in June 2004, and the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted entitlement 
to service connection for the cause of the veteran's death.  
A notice of disagreement was filed in April 2006 with regard 
to the effective date assigned; a statement of the case was 
issued in September 2006; and, a substantive appeal was 
received in October 2006.


FINDINGS OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew the issue of entitlement 
to an earlier effective date for the grant of dependency and 
indemnity compensation.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an earlier 
effective date for the grant of dependency and indemnity 
compensation.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

Subsequent to certification to the Board, in August 2008 the 
appellant's representative submitted correspondence 
indicating the appellant's desire to withdraw her appeal of 
the issue of entitlement to an earlier effective date for the 
grant of dependency and indemnity compensation.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter, and the issue of entitlement to an earlier effective 
date for the grant of dependency and indemnity compensation 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


